DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 21-42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tso USPA_20140256899_A1 in view of Best WO_2017165004_A1.
1.	Regarding Claims 21-42, Tso discloses a film (Title) comprising ethylene alpha-olefin copolymer homogeneous (paragraph 0032) composition that can be used to make articles (paragraph 0066; as being claimed in instant Claim 29), characterized by having a density in the range of 0.910 g/cc to 0.930 g/cc, melt index from 0.5 to 3 g/10 min, Mw/Mn ranging from 3.3 (paragraph 0041). Additionally, Tso discloses having an Mw from 86 kg/mol to 160 kg/mol, and Mz ranging from 210 kg/mol to 500 kg/mol (Abstract); all of which substantially overlaps with Applicants’ claimed range in instant Claim 28.  Given the aforementioned Mz and Mw ranges, the Mz/Mw, of Tso, would also fall into the claimed range of instant Claims 28 and 34.  Furthermore, Tso discloses the CY-a parameter for said composition to range from 0.400 to 0.680 (paragraph 0057); thereby teaching the instantly claimed ranges of instant Claims 21, 33, and 38.  Additionally, Tso discloses having an ATREF profile that has two peaks (paragraph 0059) corresponding to temperatures ranges (See Figure 1) that overlaps with the temperature ranges being claimed in instant Claims 21, 35, and 38.  Also, Tso discloses a MD Elmendorf tear strength ranging from 70 to 300 g/mil (paragraph 0064) that overlaps with Applicants’ claimed ranges in instant Claims 30, 37, and 42.  Moreover, Tso discloses having a haze of less than 10%, that teach Applicants’ ranges in instant Claims 30, 37, and 42. Tso also discloses a dart impact strength of greater than 250 g/mil (Table 3) as is being claimed by Applicants in claims 30, 31, 37, and 42.  Tso does not mandate the use of Hf nor Ti; nor does it mandate having long chain branching greater than 10 per million total carbon atoms, as being claimed in instant Claims 27, 36, and 40.  Tso discloses using 1-butene, 1-hexene, and 1-octene (paragraph 0039) as is being claimed by Applicants in Claims 23 and 32.  Tso discloses using a single reactor (paragraph 0019) and a post reactor blend (paragraph 0018), as is being claimed by Applicants in Claims 25 and 26.  Tso further discloses using two homegenously branched (paragraph 0032) ethylene polymer components (paragraph 0069), each of which can have a HLMI/MI ranging from 12 to 26 g/10 min (paragraph 0045) thereby teaching Applicants’ claimed ranges in instant Claim 34.  Tso specifically discloses that its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) can range from 20 to 50 wt% while its MTE-B (corresponds to claimed first ethylene polymer component) can range from 50 to 80% (paragraph 0069) thereby teaching Applicants’ claimed concentration ranges of instant Claims 21, 24, 33, and 38.  
2.	However, Tso doesn’t disclose its MTE-A ethylene polymer component (corresponds to claimed second ethylene polymer component) density or its melt index.
3.	Best discloses polyethylene films that are improved films for use in flexible packaging that demonstrate a good balance of dart drop impact strength and flex crack resistance to enable enhanced performance, flexibility to reformulate, and down gauge possibilities (paragraph 0009). Best discloses using a polyethylene polymer that has a density ranging from 0.910 to 0.923 g/cm3 (corresponds to claimed first component density range), which teaches the instant range of instant Claims 38 and 39, having a melt index from 0.1 to 1.2 g/10 min (paragraph 0010), which teaches the range found in instant Claim 41. Best further discloses a second polyethylene polymer (corresponds to second ethylene polymer component) having a density ranging from 0.940 g/cm3 to 0.950 g/cm3 (paragraph 0056) with a melt index of 0.5 to 8 g/10 min (paragraph 0058), thereby teaching the claimed ranges found in instant Claims 21, 22, and 38.
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the densities, of the first and second ethylene components, of Tso, by using the aforesaid densities and melt indexes, of Best. One of ordinary skill in the art would have been motivated in doing so in order to obtain that demonstrate a good balance of dart drop impact strength and flex crack resistance to enable enhanced performance, flexibility to reformulate, and down gauge possibilities.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        October 6, 2022